COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Julio Alvarado V. The State of Texas

Appellate case numbers: 01-13-00894-CR & 01-13-00895-CR

Trial court case numbers: 1325689 & 1325690

Trial court:              232nd District Court of Harris County


        Appellant’s appointed counsel, J. Sidney Crowley, has filed a motion to withdraw and the
accompanying brief required by Anders v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967).
Purporting to act as appellant’s counsel, attorney Cory Roth has filed “Julio Alvarado’s
Response to His Appointed Counsel’s Anders Brief.” Thus, there are two attorneys who have
made appearances in this matter claiming to represent appellant. The court orders Roth to either
file a motion to substitute as counsel, see TEX. R. APP. P. 6, or present this court with authority
permitting a retained attorney to file a response to an Anders brief.


Judge’s signature: /s/ Michael Massengale_______________________
                   Acting individually


Date: July 24, 2014___________________________